Citation Nr: 1113976	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-39 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for a laceration scar of the right foot.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from June 1974 to October 1975.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for the residuals of muscle damage of the right foot (including possible damage of muscle groups X or XII) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the appeal period, the Veteran's right foot laceration scar has been shown to be non-tender, non-adherent, and superficial, without interference with function, association with underlying soft tissue damage, instability, or covering an area exceeding 39 sq. cm.  


CONCLUSION OF LAW

The criteria for a compensable rating for a laceration scar of the right foot have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (Code) 7802 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his/her claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An April 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in May 2008.  This examination is found to be adequate for rating purposes.  In this regard, it is noted that the examiner reviewed the Veteran's medical history and complaints, made clinical observations, and reported symptoms related to the Veteran's right foot laceration scar.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  While it is noted that the Veteran has requested an additional examination in his substantive appeal, it is noted that this request is specifically made for consideration of entitlement to service connection for underlying muscle damage, including possible damage of muscle groups X and XII.  This is a matter separate and distinct for the evaluation of the Veteran's service connected disability, which was specifically confined to a right foot laceration scar at the time service connection was established in April 1976.  As this matter is not considered intertwined with the current appeal and has been referred to the RO for consideration, there is no further need to address this matter.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met and the Board will address the merits of the claim. 

Increased Rating for Laceration Scar of the Right Foot

Service connection for a tender laceration scar of the sole of the right foot was granted by the RO in an April 1976 rating decision.  At that time, a 10 percent rating was awarded under Diagnostic Code 7804.  The rating was reduced to 0 percent by rating decision of the RO in September 1980.  The Veteran applied for an increase in disability in April 2008.  

An examination was conducted by VA in May 2008.  At that time, it was reported that the Veteran had sustained an injury of the sole of the right foot when he stepped on glass.  He reported hospitalization for two weeks with the wound eventually healing with no further breakdowns.  He also complained of intermittent cramping of the arch of the foot that he believed was related to the scar.  Examination showed the scar to be located on the medial plantar aspect of the mid-right foot, posterior to the great toe.  There was no depression, underlying tissue loss or elevation of the scar.  The scar measured 2 cm in length by 0.3 cm in width.  There was no tenderness on palpation or adherence of the underlying tissue.  There was no limitation of motion or loss of function of the foot.  There was no underlying soft tissue damage and no skin ulceration or breakdown over the scar.  The scar covered less than one percent of the entire body surface and was not on any exposed skin.  The diagnosis was superficial scar of the plantar surface of the right foot that was well healed, with no abnormalities of the scar noted.  The Veteran's symptoms of cramping of the foot were not considered to be related to the scar.  

VA outpatient treatment records show that the Veteran has received occasional treatment for right foot pain.  In September 2008, it was noted that he had complaints of pain in the instep and right ankle that had begun two months earlier.  The assessment was right foot instep pain, with a plan to send the Veteran to prosthetics for an arch support.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted; however, this new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim for a higher rating for scars will be considered solely under the criteria effective as of the date of the claim in April 2005.  

Under Code 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when the scars cover an area or areas exceeding 6 square inches (39 sq. cm.).  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a compensable rating under Code 7802.  Unstable superficial scars are rated under Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated under Code 7804.  Code 7804 stipulates that a 10 percent disability evaluation will be warranted with evidence that a superficial service-connected scar is painful on examination.  Code 7805 provides that other scars are rated on limitation of function of the affected part.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801-7805.  

The VA compensation examination shows that the Veteran has a non-tender, non-adherent, superficial scar that does not interfere with function of the Veteran's right foot and is not associated with underlying soft tissue damage.  The scar is not unstable and does not cover an area exceeding 39 sq. cm.  Under these circumstances, there is no basis for an award of a compensable rating for any period of increased rating, and the appeal must be denied.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right foot scar is not shown to cause any significant disability.  As noted, consideration of any additional disability associated with the Veteran's initial wound has been referred to the RO for appropriate consideration of service connection.  Absent associated disability, the Board finds that the assigned schedular rating is adequate to rate the Veteran's right foot scar, and no referral for an extraschedular rating is required.  

Finally, there is no indication that the Veteran's right foot scar interferes with employment in any way, or that the Veteran or the evidence has raised a claim for individual unemployability.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased (compensable) rating for a laceration scar of the right foot is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


